FILED
                             NOT FOR PUBLICATION
                                                                               APR 15 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


TAIFAN JIN; YINGHUA YIN,                         No.   18-73422

              Petitioners,                       Agency Nos.         A098-445-266
                                                                     A095-177-578
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 13, 2021**
                                Pasadena, California

Before: M. SMITH and IKUTA, Circuit Judges, and VRATIL,*** District Judge.

      Taifan Jin and Yinghua Yin, natives and citizens of China, seek review of a

decision of the Board of Immigration Appeals (BIA) affirming the decision of an

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Kathryn H. Vratil, United States District Judge for the
District of Kansas, sitting by designation.
Immigration Judge (IJ) to deny their applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252(a)(1), and we deny the petition for review.

      The agency’s adverse credibility determination as to Yin is supported by

substantial evidence because her asylum application and her testimony contained

material omissions and inconsistencies that went “to the heart” of her claim that

she was persecuted based on her Christian faith, including inconsistencies

regarding her 2001 arrest for participating in a house church. Rizk v. Holder, 629

F.3d 1083, 1087 (9th Cir. 2011) (quoting Wang v. INS, 352 F.3d 1250, 1259 (9th

Cir. 2003)). Substantial evidence also supports the agency’s adverse credibility

determination as to Jin because his asylum application and testimony were

inconsistent on the circumstances of his first arrest, which went “to the heart” of

his claim that Chinese authorities persecuted him for assisting North Korean

refugees. See id.; Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010); see also

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). Jin fails to demonstrate

how “a better translation would have made a difference in the outcome of [his]

hearing.” See Singh v. Ashcroft, 367 F.3d 1139, 1144 (9th Cir. 2004) (citation

omitted). Because the agency gave both Yin and Jin an opportunity to explain

these inconsistencies and found their explanations implausible, substantial


                                           2
evidence supports the agency’s adverse credibility determinations. See Rizk, 629

F.3d at 1091. Absent Yin and Jin’s credible testimony, the remaining evidence in

the record is insufficient to establish eligibility for asylum and withholding of

removal.

      Substantial evidence also supports the agency’s decision to deny Yin and

Jin’s claims for CAT relief because their non-credible testimony and the country

conditions reports describing generalized human rights abuses in China do not

compel the conclusion that Yin and Jin are more likely than not to suffer torture if

removed to China. See 8 C.F.R. § 208.16(c)(2); Kasnecovic v. Gonzales, 400 F.3d

812, 815 (9th Cir. 2005).

      PETITION DENIED.




                                           3